Citation Nr: 0329877	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  99-10 384	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
post-traumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a low back 
disability, secondary to a service-connected bilateral knee 
disability.

3.  Entitlement to an increased rating for service-connected 
bilateral chondromalacia of the knees, currently rated 20 
percent disabling.

4.  Entitlement to an increased (compensable) rating for 
service-connected residuals of a stress fracture of the right 
foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.  J. Vecchiollo


INTRODUCTION

The veteran served on active duty from March 1969 to February 
1971, and from November 1976 to October 1981.  He also had 
additional service in the Massachusetts Army National Guard.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from March 1997 and subsequent rating decisions of 
the Boston, Massachusetts, Department of Veterans Affairs 
(VA) Regional Office (RO).

The Board will find that new and material evidence has been 
received to reopen the claim for service connection for PTSD.  
Unfortunately, though, further development is necessary 
before actually readjudicating this claim on the merits.  The 
remaining claims also require further development before 
adjudicating them on the merits.  


FINDINGS OF FACT

1.  In August 1993, the RO denied the veteran's claim of 
service connection for PTSD.  He did not appeal that 
decision, despite being notified of it and apprised of his 
procedural and appellate rights.

2.  The evidence received since that decision is neither 
cumulative nor redundant and raises a reasonable possibility 
of substantiating this claim.




CONCLUSIONS OF LAW

1.  The August 1993 decision denying the claim for service 
connection for PTSD is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 3.104, 20.1103 (2003).

2.  New and material evidence has been received since the 
August 1993 decision to reopen this claim.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In August 1993, the RO denied service connection for PTSD 
because the condition was not shown by the evidence of 
record.  In reaching this decision, the RO considered the 
veteran's service medical records.  In July 1979, during his 
second period of service, he went to a mental health clinic 
requesting a letter stating that he was mentally sound to be 
married.  The mental status examination was within normal 
limits.  The diagnosis was anxiety reaction secondary to 
alcohol abuse.  He was given follow-up therapy for alcohol 
abuse.  His file was closed at the mental health clinic in 
August 1981.  He was given a final diagnosis of reactive 
depression improved with medication and counseling.  His 
second period of service ended a short time later, in October 
1981.

After service, the veteran underwent alcohol detoxification 
in September 1989 and June 1991.  A June 1993 VA PTSD 
examination diagnosed chronic, severe alcoholism in current 
remission and generalized anxiety disorder.  

The RO notified the veteran of its August 1993 decision in a 
letter that same month.  The letter also apprised him of his 
procedural and appellate rights.  He did not appeal, however.



Since the veteran did not timely appeal the RO's August 1993 
decision, it became final and binding on him based on the 
evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 20.200, 20.1103.  Furthermore, because he did 
not appeal that decision, this, in turn, means there must be 
new and material evidence during the years since to reopen 
his claim and warrant further consideration of it on a 
de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board must determine whether new and material evidence 
has been submitted since the RO's August 1993 decision, 
before proceeding further, because this preliminary 
determination affects the Board's legal jurisdiction to reach 
the underlying claim to adjudicate it de novo.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  And if the 
Board finds that no such evidence has been submitted, the 
analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Id.  Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id., at 1384.  
See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
However, when determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that materiality contemplates evidence that "tend[s] to 
prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance 
of the claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

Following issuance of the Hodge ruling, the Court articulated 
a three-step analysis for adjudicating claims based on new 
and material evidence:  first, VA must determine whether new 
and material evidence has been submitted according to the 
requirements of 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been submitted, immediately upon 
reopening the claim VA must determine whether, based upon all 
the evidence and presuming its credibility, the claim is 
well grounded pursuant to 38 U.S.C.A. § 5107(a); and third, 
if the claim is well grounded, VA may proceed to evaluate the 
merits of the claim after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  See Elkins v. 
West, 12 Vet. App. 209 (1999) (en banc) and Winters v. West, 
12 Vet. App. 203 (1999) (en banc).

Since, however, the well-grounded requirement has been 
totally eliminated by the Veterans Claims Assistance Act of 
2000 (VCAA), the Board need only consider whether new and 
material evidence has been submitted to reopen the claim and, 
if so, may proceed directly to adjudicate it on the full 
merits assuming the VCAA notice and duty to assist 
requirements have been satisfied.  Cf. Bernard v. Brown, 
4 Vet. App. 384 (1993); see also Fossie v. West, 12 Vet. App. 
1 (1998).

As defined by the regulation in effect when the veteran filed 
this claim prior to August 29, 2001, new and material 
evidence meant evidence not previously submitted to agency 
decision makers, which bore directly and substantially upon 
the specific matter under consideration, which was neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled was so 
significant that it had to be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2003).  
The amended version of 38 C.F.R. § 3.156(a), concerning the 
revised definition of what constitutes new and material 
evidence, is inapplicable because the veteran petitioned the 
RO to reopen his claim prior to the August 29, 2001, cutoff 
date for applying the new definition.  

Service connection may be established for disability 
resulting from a personal injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its 
natural progression.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection for PTSD, in particular, requires medical 
evidence establishing a diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV), credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by the medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. 
Brown, 10 Vet. App. 128 (1997).



In adjudicating a claim of service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(f); see also Hayes v. Brown, 5 
Vet. App. 60 (1993).  

If there is no evidence the veteran engaged in combat with 
the enemy during service, the provisions of 38 U.S.C.A. § 
1154(b) are not for application.  Consequently, the veteran's 
own assertions concerning his purported stressors in service, 
alone, are insufficient and must be corroborated by official 
service records or other credible supporting evidence.  
Cohen; Moreau v. Brown, 9 Vet. App. 389 (1996).  

In connection with the application to reopen, the Board notes 
that evidence submitted since August 1993 includes two 
letters from a VA readjustment counseling specialist, 
received in July 1999 and May 2000.  They indicate the 
veteran has PTSD from his involvement in a number of combat 
assignments in August 1976 in North Korea as a member of a 
QRF (quick reaction force) team.  

The RO originally denied the claim in August 1993 because it 
was not shown that the veteran had PTSD (i.e., a diagnosis of 
the condition).  This additional evidence, however, received 
since that denial, is particularly significant and material 
as this is the first evidence of record that the veteran 
currently has PTSD and that it is possibly due to his 
experiences in service.  So these letters are new and 
material evidence and, therefore, sufficient to reopen his 
claim for service connection for PTSD.

As briefly mentioned earlier, on November 9, 2000, the 
President signed into law the VCAA-which since has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The implementing regulations are 
found at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  But since the Board is reopening the claim and 
ordering further development of it before making a decision 
on the merits, the provisions of the VCAA and the additional 
notification and assistance the veteran will be afforded 
before deciding his claim on the merits will be discussed in 
greater detail in the REMAND portion of this decision.


ORDER

As new and material evidence has been received, the claim of 
service connection for PTSD is reopened.  The appeal is 
allowed to this extent, and this extent only, subject to the 
further development discussed below.


REMAND

Since new and material evidence has been received, VA has a 
duty to assist the veteran in developing the facts pertinent 
to his claim for PTSD.  As there is no competent evidence of 
record that the veteran engaged in combat in North Korea in 
1976, as alleged, he should be given an opportunity to 
provide a specific account of these purported incidents.  And 
if he provides any account that the RO can verify, then it 
must attempt to do so.  If a stressor is verified, he then 
should be provided a VA psychiatric examination to determine 
whether he has PTSD as a result of the verified stressor.

In addition, the examinations of record also are inadequate 
to resolve the question of whether the veteran's bilateral 
knee disability caused or aggravated any disability involving 
his low back, as no VA medical opinion has been obtained 
regarding the etiology of this condition.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  So an 
examination is needed.

And as for the claim for an increased rating for the service-
connected bilateral chondromalacia of the knees, currently 
rated 20 percent disabling, the RO stated that the 20 percent 
rating currently assigned is the maximum evaluation permitted 
under Diagnostic Code 5010.  While that is indeed true, 
consideration of other potentially applicable codes (namely, 
Diagnostic Codes 5260 and 5261), as well as functional loss 
due to pain under 38 C.F.R. §§ 4.40, 4.45, and 4.59, may 
provide a viable basis for increasing the rating beyond the 
20-percent level.  See also, DeLuca v. Brown, 8 Vet. App. 202 
(1995).  An examination, however, is needed to make this 
determination.

Regarding his service-connected right foot disability, the RO 
should provide the veteran an examination to determine the 
severity and extent of it.  This is needed because the 
examinations of record are inadequate to resolve this 
question.

Finally, as already mentioned, there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before that date and 
not yet final.  VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); see, too, Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991) (where the law or regulation changes after a claim has 
been filed, but before the administrative or judicial appeal 
process has been conducted, the version of the law or 
regulation most favorable to the veteran shall be applied).

So this case must be returned to the RO for compliance with 
the preliminary notice and duty to assist provisions of this 
new law, and to have the claims reconsidered in light of this 
new law.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Ask the veteran to identify all VA and non-VA 
health care providers that have treated him for an 
acquired psychiatric disorder, low back condition, 
knee condition or a right foot condition since 
service, the records of which are not already on 
file.  With his authorization, obtain records from 
each health care provider he identifies.



2.  Also review the claims file and ensure that all 
VCAA notice obligations have been satisfied in 
accordance with the recent decision in Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any other 
applicable legal precedent. 

3.  As well, request from the veteran a 
comprehensive statement containing as much detail 
and information as possible concerning his alleged 
stressors in service.  And if he provides 
sufficiently detailed information, attempt to 
verify his stressors through all appropriate means.

4.  Then review the record in light of any 
additional evidence obtained, along with the 
evidence currently on file.  And based on 
this review, make a determination whether the 
record contains corroborative evidence 
substantiating or verifying the veteran's 
statements as to the occurrence of any claimed 
inservice stressor.  If a stressor is confirmed, 
schedule him for a VA psychiatric examination to 
obtain a medical opinion indicating whether it is 
at least as likely as not that he has PTSD due to a 
confirmed stressor.  The RO must specify for the 
examiner which stressor has been determined by the 
record and the examiner must be instructed that 
only that event or events may be considered for the 
purpose of determining whether it has resulted in 
current psychiatric symptoms and whether the 
diagnostic criteria to support the diagnosis of 
PTSD have been satisfied.  If the diagnosis of PTSD 
is deemed appropriate, the examiner should comment 
upon any link between the current symptomatology 
and the in-service stressor(s).  The report of 
examination should include complete rationale for 
all opinions expressed.  All necessary special 
studies or tests, to include psychological testing 
and evaluation should be accomplished.  The claims 
folder, including a copy of this REMAND, must be 
made available to the examiner for a review of the 
veteran's pertinent medical history.

5.  Also schedule the veteran for a VA 
orthopedic examination to evaluate the 
current severity of his bilateral knee 
and right foot disabilities and to 
determine whether it is at least as 
likely as not that he also has a low back 
disorder that is proximately due to or 
the result of his bilateral knee 
disability.  The claims folder must be 
made available to the examiner for a 
review of the veteran's pertinent medical 
history.  All indicated studies, 
including X-rays and range of motion 
studies in degrees, should be performed.

It is specifically requested that the 
designated examiner respond to the 
following questions:

a) Whether it is at least as likely as 
not (50 percent or more probability) that 
the veteran's service-connected bilateral 
knee disability caused or aggravated any 
low back disability currently present 
(this means chronically worsened the 
underlying condition)?

b) What is the range of motion in the 
veteran's knees?  Is there limitation of 
motion?  If so, to what extent 
(specifying normal range of motion, in 
degrees)?  Is there also objective 
evidence of pain or painful motion?  And 
if so, does he have additional limitation 
of motion due to the pain/painful motion 
above and beyond the limitation of motion 
objectively shown?

c) Please also indicate whether the 
veteran has incoordination, weakened 
movement and/or premature/excess 
fatigability in his knees-particularly 
during prolonged use or when his symptoms 
flare up.  If he does, and if feasible, 
please express this additional functional 
impairment due to the weakened movement, 
premature/excess fatigability, or 
incoordination in terms of the degree of 
additional range of motion loss.

d) Is there is any instability or 
subluxation in either knee and, if so, to 
what extent (slight, moderate or severe)?  
Is there locking and, if so, 
approximately how often?

e) Regarding the veteran's right foot 
condition, what are the currently 
manifested residuals, if any?  And in 
terms of these residuals, if any, is the 
condition mild, moderate, moderately 
severe or severe?

6.  Review the reports of the 
examinations to ensure they contain 
responses to the questions posed.  If 
not, take corrective action.  38 C.F.R. 
§ 4.2.

7.  Then readjudicate the claims.  If the 
claims remain denied, send the veteran 
and his representative a supplemental 
statement of the case (SSOC) and give 
them time to respond before returning the 
appeal to the Board.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  He has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



